DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2022 has been entered.
 Response to Amendment
	2. Amendments filed 1/04/2022 have been entered, wherein claims 1, 7, 10, 14 and 17 are amended; claims 5, 9 and 16 are cancelled; and claims 21-23 are new. The previous claim objections have been withdrawn due to the applicant’s amendments. 
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Specifically, support for the amended claim language of “wherein the suction motor rotation axis intersects the auger” is found solely in figures 30-32 of the instant application. Accordingly, these figures must show the following claimed features:
Claim 6, “wherein a peripheral edge of the auger includes a peripheral lining”
Claim 13, “wherein the dust cup defines at least a first and a second compartment”
Claim 20, “wherein the dust cup defines at least a first and second compartment”
Claims 21-23, “wherein the suction motor rotation axis and the auger rotation axis are collinear”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4. Claim 2 is objected to because of the following informalities:    
Claim 2, “configured to be coupled to a suction motor” should read “configured to be coupled to [[a]] the suction motor”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 10-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7 and 14; the claim language requires a notification based at least in part on a current draw of the auger motor. The specification provides support for this feature solely in the embodiment of figure 7 (paragraph 0056 of the instant specification). However, support for the amended claim language of 
Claims 2-4, 6, 8, 10-13, 15 and 17-23 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
6. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PGPUB 20170319025), hereinafter Hu, in view of Bassett et al. (US Patent 9279555), hereinafter Basset, further in view of Makarov et al. (US Patent 8209815), hereinafter Makarov, and yet further in view of Sjorberg et al. (US PGPUB 20040055263), hereinafter Sjorberg.
Regarding claim 1, Hu teaches an upright vacuum cleaner (figs. 6 and 7) including a suction motor (motor 22, paragraph 0122) having a suction motor rotation axis (Hu teaches the motor 22 is disposed vertically to reduce the occupation space (paragraph 0141, figs 6 and 7). Hu does not explicitly teach the suction motor has a suction motor rotation axis. However, it would have been obvious to a person having ordinary skill in the art that the suction motor has a rotation axis which is also oriented vertically. Doing so allows the motor to function as intended). Additionally, Hu teaches the upright vacuum cleaner has a dirt cup 37 and defines the separating chamber 371 therein (paragraph 0160, figs. 5-7). 
a debris compactor comprising: 
an inlet configured to receive debris; 
an auger chamber having an auger extending therein; 
an auger motor configured to cause the auger to rotate within the auger chamber about an auger rotation axis; 
a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup, wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor; and 
the suction motor configured to urge the debris into the auger chamber, wherein the suction motor rotation axis intersects the auger.  
However, Bassett teaches a cyclonic separator device of a vacuum cleaner, wherein the separator device includes a debris compactor (fig. 2) comprising: 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger (fig. 3, auger 13) extending therein (col. 5, lines 6-7); 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber about an auger rotation axis (col. 5, lines 20-22); 
a dust cap (fig. 3, flap 21) disposed at a distal end of the auger chamber (col. 5, lines 56-60; Bassett teaches the chamber 12 is also the dust storage location), the auger being configured to urge the debris into the dust cap (col. 5, lines 56-60).

Hu in view of Bassett does not specifically teach a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup.  
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett to incorporate the dust cup teaching of Makarov in order to provide a dust cup at the lower part of the auger chamber. Doing so would separate the dust storage section from the main operation chamber in order to prevent the collected debris from interfering with the operation of the auger. 
Hu in view of Bassett and further in view of Makarov teaches a suction motor having a suction motor rotation axis (Hu’s suction motor 22), the suction motor configured to urge the debris into the auger chamber (The suction motor drives the airflow throughout the vacuum , wherein the suction motor rotation axis intersects the auger (See Hu’s annotated fig. 6 below. The upright vacuum cleaner of Hu now incorporates the auger compactor of Bassett in place of the dust separator 37. Accordingly, a rotation axis of the auger has been annotated on the figure. As the vacuum cleaner transitions from the position depicted in fig. 6 to the position depicted in fig. 7, the suction motor rotation axis intersects the auger.).  

    PNG
    media_image1.png
    789
    413
    media_image1.png
    Greyscale

Hu in view of Bassett and further in view of Makarov does not teach wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor.
However, Sjorberg teaches a dust separating device for a vacuum cleaner which includes a screw 19, wherein the screw is rotated by an electric motor 21. Additionally, Sjorberg teaches the filling state of the container is measured by the current used by the electric motor 21 and is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett and further in view of Makarov to incorporate the teachings of Sjorberg to provide a debris compactor, wherein a notification to empty the dust cup is generated based on a current draw of the auger motor, wherein the notification is in the form of the auger motor shutting off or in another suitable way. Doing so would notify the operator to check and empty the dust cup in order to prevent damage to the debris compactor. 
Regarding claim 2, Hu in view of Bassett and further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 1. Additionally, Hu, as modified, teaches an outlet ((see Bassett) Air flows from the inlet 10, across the auger 13, and through the tubular filter 14 to the space 18 of the tubular body 17. The space 18 is an outlet of the chamber 12.) configured to be coupled to a suction motor (Bassett teaches a motor/fan unit, col. 5, line 30; However, Hu’s motor now drives the airflow through the vacuum cleaner) to cause air to be drawn across the auger (col. 5, lines 29-47).  
Regarding claim 3, Hu in view of Bassett and further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 2. Additionally, Hu, as modified, teaches a filter medium (see Bassett’s fig. 2, tubular filter 14; col. 4, line 39), the filter medium being disposed at the outlet (fig. 3, the tubular filter 14 is disposed between the chamber 12 and the space 18. Therefore, the tubular filter 14 is disposed at the outlet, as defined above).  
Regarding claim 4, Hu in view of Bassett and further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 3. Additionally, Hu, as modified, teaches wherein the auger is configured to engage the filter medium (see Bassett col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter).  
Regarding claim 6, Hu in view of Bassett and further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 1. Additionally, Hu, as modified, teaches wherein a peripheral edge of the auger includes a peripheral lining (see Bassett fig. 5, sealing member 36; col. 5, lines 23-25).  
Regarding claim 21, Hu in view of Bassett and further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 1. Additionally, Hu, as modified, teaches wherein the suction motor rotation axis and the auger rotation axis are collinear (See Hu’s annotated fig. 6 below. The upright vacuum cleaner of Hu now incorporates the auger compactor of Bassett in place of the dust separator 37. Accordingly, a rotation axis of the auger has been annotated on the figure. As the vacuum cleaner transitions from the position depicted in fig. 6 to the position depicted in fig. 7, the suction motor rotation axis and the auger rotation axis are temporarily collinear.).  

    PNG
    media_image2.png
    789
    413
    media_image2.png
    Greyscale

Regarding claim 7, Hu teaches an upright vacuum cleaner (figs. 6 and 7) including a suction motor (motor 22, paragraph 0122) having a suction motor rotation axis (Hu teaches the motor 22 is disposed vertically to reduce the occupation space (paragraph 0141, figs 6 and 7). Hu does not explicitly teach the suction motor has a suction motor rotation axis. However, it would have been obvious to a person having ordinary skill in the art that the suction motor has a rotation axis which is also oriented vertically. Doing so allows the motor to function as intended). Additionally, Hu teaches the upright vacuum cleaner has a dirt cup 37 and defines the separating chamber 371 therein (paragraph 0160, figs. 5-7). 
Hu does not teach a collection system for collecting debris comprising: 
a debris compactor, the debris compactor including: 
an inlet configured to receive debris; 
an auger chamber having an auger extending therein; and 
an auger motor configured to cause the auger to rotate within the auger chamber about an auger rotation axis; 
a dust cup configured to receive debris from the debris compactor, wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor; and 
the suction motor configured to draw air through the debris compactor, wherein the suction motor rotation axis intersects the auger.  
However, Bassett teaches a cyclonic separator device of a vacuum cleaner, wherein the separator device includes a collection system for collecting debris (fig. 2) comprising: 
a debris compactor (fig. 2; the debris compactor includes the inlet port 10, chamber 12, and auger 13), the debris compactor including: 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger (fig. 3, auger 13) extending therein (col. 5, lines 6-7); and 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber about an auger rotation axis (col. 5, lines 20-22); 
a dust cap (fig. 3, flap 21) configured to receive debris from the debris compactor (col. 5, lines 56-60).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Bassett to provide an upright vacuum cleaner with a debris compactor. Specifically, it would 
Hu in view of Bassett does not specifically teach a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup.  
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett to incorporate the dust cup teaching of Makarov in order to provide a dust cup at the lower part of the auger chamber. Doing so would separate the dust storage section from the main operation chamber in order to prevent the collected debris from interfering with the operation of the auger. 
Hu in view of Bassett and further in view of Makarov teaches a suction motor having a suction motor rotation axis (Hu’s suction motor 22), the suction motor configured to draw air through the debris compactor (The suction motor drives the airflow throughout the vacuum cleaner. Therefore, the suction motor is configured to draw air through the debris compactor), wherein the suction motor rotation axis intersects the auger (See Hu’s annotated fig. 6 below. The upright vacuum cleaner of Hu now incorporates the auger compactor of Bassett in place of .  

    PNG
    media_image1.png
    789
    413
    media_image1.png
    Greyscale

Hu in view of Bassett and further in view of Makarov does not teach wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor.
However, Sjorberg teaches a dust separating device for a vacuum cleaner which includes a screw 19, wherein the screw is rotated by an electric motor 21. Additionally, Sjorberg teaches the filling state of the container is measured by the current used by the electric motor 21 and is indicated in a suitable way or by acts on the functions of the device, for instance, by switching off the electric motor of the conveyer and/or the vacuum source of the vacuum cleaner [0015]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett and 
Regarding claim 8, Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 7. Additionally, Hu, as modified, teaches wherein the debris compactor further comprises a filter medium (See Bassett’s fig. 2, tubular filter 14; col. 4, line 39) disposed at an outlet of the auger chamber (fig. 3, the tubular filter 14 is disposed between the chamber 12 and the space 18. Therefore, the tubular filter 14 is disposed at an outlet of the chamber).  
Regarding claim 10, Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 8. Additionally, Hu, as modified, teaches wherein the auger is configured to engage the filter medium (See Bassett’s col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter) and rotation of the auger urges debris accumulated on the filter medium in a direction of the dust cup (col. 5, lines 34-36 and lines 42-47).  
Regarding claim 11, Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 7. Additionally, Hu, as modified, teaches a cyclonic separator (see Bassett’s fig. 3, cyclone separator 16) fluidly coupled to the suction motor and the debris compactor (col. 5, lines 29-47).
Regarding claim 12, Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 11. Additionally, Hu, as modified, teaches wherein the dust cup is further configured to receive debris from the cyclonic separator (See Bassett’s col. 5, lines 56-60; Hu, as modified, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).  
Regarding claim 13, Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 12. Additionally, Hu, as modified, teaches wherein the dust cup defines at least a first compartment, the first compartment corresponding to the debris compactor (Bassett col. 5, lines 56-60; Hu, as modified, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).
Hu, as modified, does not explicitly teach wherein the dust cup defines at least a second compartment, the second compartment corresponding to the cyclonic separator.  
However, Makarov teaches wherein the dust cup (dirt cup 110) defines at least a first compartment (fig. 2, first dust collection chamber 112) and a second compartment (fig. 2, second dust collection chamber 114), the second compartment corresponding to the cyclonic separator (col. 3, lines 43-52).  

Regarding claim 22, Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 7. Additionally, Hu, as modified, teaches wherein the suction motor rotation axis and the auger rotation axis are collinear (See Hu’s annotated fig. 6 below. The upright vacuum cleaner of Hu now incorporates the auger compactor of Bassett in place of the dust separator 37. Accordingly, a rotation axis of the auger has been annotated on the figure. As the vacuum cleaner transitions from the position depicted in fig. 6 to the position depicted in fig. 7, the suction motor rotation axis and the auger rotation axis are temporarily collinear.).  

    PNG
    media_image2.png
    789
    413
    media_image2.png
    Greyscale

  Regarding claim 14, Hu teaches an upright vacuum cleaner (figs. 6 and 7) including a suction motor (motor 22, paragraph 0122) having a suction motor rotation axis (Hu teaches the motor 22 is disposed vertically to reduce the occupation space (paragraph 0141, figs 6 and 7). Hu does not explicitly teach the suction motor has a suction motor rotation axis. However, it would have been obvious to a person having ordinary skill in the art that the suction motor has a rotation axis which is also oriented vertically. Doing so allows the motor to function as intended). Hu also teaches the upright vacuum cleaner has a dirt cup 37 and defines the separating chamber 371 therein (paragraph 0160, figs. 5-7). Additionally, Hu teaches the vacuum cleaner comprises a chassis (fig. 6, the motor housing and brushroll casing 12 is being interpreted as the chassis) and a collection system for collecting debris coupled to the chassis (fig. 6, the dirt cup 37 for collecting debris is coupled to the chassis). 
Hu does not teach the collection system including: 
a debris compactor, the debris compactor including: 
an inlet configured to receive debris; 
an auger chamber having an auger extending therein; and 
an auger motor configured to cause the auger to rotate within the auger chamber about an auger rotation axis; 
a dust cup configured to receive debris from the debris compactor, wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor; and 
the suction motor configured to draw air through the debris compactor, wherein the auger rotation axis intersects the suction motor.  
However, Bassett teaches a cyclonic separator device of a vacuum cleaner, wherein the separator device includes a collection system for collecting debris (fig. 2) comprising:
a debris compactor (fig. 2; the debris compactor includes the inlet port 10, chamber 12, and auger 13), the debris compactor including: 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger (fig. 3, auger 13) extending therein (col. 5, lines 6-7); and 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber about an auger rotation axis (col. 5, lines 20-22); 
a dust cap (fig. 3, flap 21) configured to receive debris from the debris compactor (col. 5, lines 56-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Bassett to provide an upright vacuum cleaner with a debris compactor. Specifically, it would have been obvious to replace Hu’s dirt cup 37 with Bassett’s debris compactor/separator. Doing so would have been a simple substitution for one known dirt separator for another known dirt separator in order to achieve the predictable results of separating debris/dirt from the air flow. Doing so would allow the separated debris of the modified vacuum cleaner to be compacted which allows the vacuum to operate for longer durations of time. 
Hu in view of Bassett does not specifically teach a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup.  
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett to incorporate the dust cup teaching of Makarov in order to provide a dust cup at the lower part of the auger chamber. Doing so would separate the dust storage section from the main operation chamber in order to prevent the collected debris from interfering with the operation of the auger. 
a suction motor having a suction motor rotation axis (Hu’s suction motor 22), the suction motor configured to draw air through the debris compactor (The suction motor drives the airflow throughout the vacuum cleaner. Therefore, the suction motor is configured to draw air through the debris compactor), wherein the auger rotation axis intersects the suction motor (See Hu’s annotated fig. 6 below. The upright vacuum cleaner of Hu now incorporates the auger compactor of Bassett in place of the dust separator 37. Accordingly, a rotation axis of the auger has been annotated on the figure. As the vacuum cleaner transitions from the position depicted in fig. 6 to the position depicted in fig. 7, the auger rotation axis intersects the suction motor.).  

    PNG
    media_image1.png
    789
    413
    media_image1.png
    Greyscale

Hu in view of Bassett and further in view of Makarov does not teach wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett and further in view of Makarov to incorporate the teachings of Sjorberg to provide a debris compactor, wherein a notification to empty the dust cup is generated based on a current draw of the auger motor, wherein the notification is in the form of the auger motor shutting off or in another suitable way. Doing so would notify the operator to check and empty the dust cup in order to prevent damage to the debris compactor. 
Regarding claim 15, Hu, as modified, teaches the claimed invention as rejected above in claim 14. Additionally, Hu, as modified, teaches wherein the debris compactor further comprises a filter medium (Bassett fig. 2, tubular filter 14; col. 4, line 39) at an outlet of the auger chamber (fig. 3, the tubular filter 14 is disposed between the chamber 12 and the space 18. Therefore, the tubular filter 14 is at an outlet of the chamber).  
Regarding claim 17, Hu, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Hu, as modified, teaches wherein the auger is configured to engage the filter medium (Bassett col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter) and rotation of the auger urges debris accumulated on the filter medium in a direction of the dust cup (col. 5, lines 34-36 and lines 42-47).  
Regarding claim 18, Hu, as modified, teaches the claimed invention as rejected above in claim 14. Additionally, Hu, as modified, teaches a cyclonic separator (Bassett fig. 3, cyclone separator 16) fluidly coupled to the suction motor and the debris compactor (col. 5, lines 29-47).  
Regarding claim 19, Hu, as modified, teaches the claimed invention as rejected above in claim 18. Additionally, Hu, as modified, teaches wherein the dust cup is further configured to receive debris from the cyclonic separator (Bassett col. 5, lines 56-60; Hu, as modified, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).  
Regarding claim 20, Hu, as modified, teaches the claimed invention as rejected above in claim 19. Additionally, Hu, as modified, teaches wherein the dust cup defines at least a first compartment, the first compartment corresponding to the debris compactor (Bassett col. 5, lines 56-60; Hu, as modified, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).
Hu, as modified, does not explicitly teach wherein the dust cup defines at least a second compartment, the second compartment corresponding to the cyclonic separator.
wherein the dust cup (dirt cup 110) defines at least a first compartment (fig. 2, first dust collection chamber 112) and a second compartment (fig. 2, second dust collection chamber 114), the second compartment corresponding to the cyclonic separator (col. 3, lines 43-52).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg to further incorporate the multiple compartment teaching of Makarov in order to provide a dust cup having a first compartment and a second compartment. Doing so would create a collection compartment for the finer debris that is separated from the air flow once the air flow has passed through the filter medium and before the air flow reaches the circular-section filter chamber 25. Specifically, providing a second compartment at the bottom of the annular space 18 would provide a collection area for the finer debris that is separated from the air flow. This second compartment of the dust cup would fluidically correspond to the cyclonic separator.
Regarding claim 23, Hu in view of Bassett further in view of Makarov and yet further in view of Sjorberg teaches the claimed invention as rejected above in claim 14. Additionally, Hu, as modified, teaches wherein the suction motor rotation axis and the auger rotation axis are collinear (See Hu’s annotated fig. 6 below. The upright vacuum cleaner of Hu now incorporates the auger compactor of Bassett in place of the dust separator 37. Accordingly, a rotation axis of the auger has been annotated on the figure. As the vacuum cleaner transitions from the position depicted in fig. 6 to the position depicted in fig. 7, the suction motor rotation axis and the auger rotation axis are temporarily collinear.).  

    PNG
    media_image2.png
    789
    413
    media_image2.png
    Greyscale

Response to Arguments
7. Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive. 
Applicant argues the art of record does not teach or make obvious the amended claim language. The examiner respectfully disagrees. The previous art of record was not relied upon to teach the amended claim language. Rather, Hu was relied upon to teach the amended claim language. See above rejection for more details.
Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723